DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating, associating, and searching. This judicial exception is not integrated into a practical application because the implementation is a generic application of an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are well known and conventional in the art.
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As an system, the claim is directed to a statutory category.
Step 2A: Prong 1: Claim 1 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to:
a processor; and a memory storing computer-executable instructions, that when executed by the processor, cause the processor to: receive, from a first node, a request to initiate a first platoon of nodes; receive, from a second node, a response to the request, the response indicating an agreement to initiate the first platoon with the first node; determine, from a ledger and in response to receiving the response from the second node, a rating associated with the second node, the rating being representative of feedback provided about the second node; determine that the rating associated with the second node meets an eligibility criteria; establish, based on the determination that the rating associated with the second node meets an eligibility criteria, the first platoon including the first node and the second node; and save information about the first platoon to the ledger.
These limitations recites a concept that falls into the “mental process” group of abstract ideas. Determining if a vehicle meets a minimum requirement for joining a platoon and establishing such a platoon can be done in the human mind or with the aid of paper (see MPEP 2106.04(a)(2)(III). An akin example would be a driver recording the behaviors of nearby road users with a rating in a ledger; determining if they would choose to join in a platoon based on an average of previous and current driver behavior; and making a decision to become a part of the platoon.
Step 2A: Prong 2: The Applicant does recite additional elements such as a processor including a memory and a ledger but a generic computer or phone device could be used for implementation of a ledger; and therefore, this does not integrate the judicial exception into a practical application.
The Applicant has recited a claim in which a ratings are retrieved and stored in a ledger for nearby vehicles, where further, these ratings are used to make a decision on platooning suitability. These limitations do not integrate the claim into a practical application beyond a general effort to monopolize the exception of applying a rating to a platooning decision. The ledger is claimed in such a way as to be generally linking to a particular technological environment without integration into a practical application. Similarly, rating determination is broadly described and does not integrate the claim into a practical application beyond a general effort to monopolize the exception of assessing a rating.
Step 2B:  The claim does not recites an element or combination of elements that is unconventional or significantly more than its individual elements.
The claim recites the additional elements including a computer including a memory and a processor and communication between vehicles but these additional elements are well understood and conventional in the art.
This is recited such that the Applicant is merely adding well understood and conventional in the art on how to apply the judicial exception. A computer-maintained ledger is well-understood, routine, conventional activity in the art. Similarly using wireless communication between vehicles to exchange data is well-understood, routine, conventional activity. The claim does not detail behavior beyond general description of these well know behaviors. Accordingly, these additional elements do not integrate the abstract idea into significantly more than abstract idea.
Regarding the further claims:
Claim 2 does not cure the deficiencies of claim 1 because claim 2 is still drawn to the “mental process” group of abstract ideas as it merely further narrows the definition of the platoon.
Claims 3-4 do not cure the deficiencies of those claims because the claims are still drawn to the “mental process” group of abstract ideas as it merely further defines the metal decision making process and further details well-understood, routine, conventional communication activity.
Claim 5 does not cure the deficiencies of claim 1 because claim 5 is still drawn to the “mental process” group of abstract ideas as it merely further details well-understood, routine, conventional communication activity and generally linking to a particular technological environment without integration into a practical application.
Claim 6 does not cure the deficiencies of claim 5 because claim 6 is still drawn to the “mental process” group of abstract ideas as it merely further details well-understood, routine, conventional communication activity; generally linking to a particular technological environment without integration into a practical application; and further defines the metal decision making process.
Claims 7-8 do not cure the deficiencies of claim 5 because the claims are still drawn to the “mental process” group of abstract ideas as it merely further defines the metal decision making process and further details well-understood, routine, conventional communication activity.
Claims 9 – 16 are rejected for reasons paralleling the above rejection of claims 1-8.
Claims 17 – 20 are rejected for reasons paralleling the above rejection of claims 1 and 3-5 respectively.
Therefore, claim 1-20 do not amount to significantly more than the abstract idea and have been rejected under 35 USC 101. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 9-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over "A Blockchain-Based Vehicle Platoon Leader Updating Scheme" by Y. Ji (hereinafter Ji) in view of "CUBA: Chained Unanimous Byzantine Agreement for Decentralized Platoon Management" by Regnath et al. (hereinafter Regnath). As regards the individual claims:
Regarding claim 1, Ji teaches a system comprising:
a processor; and a memory storing computer-executable instructions, that when executed by the processor, cause the processor to: (Ji: § (II)(C); Each vehicle in the platoon is equipped with an OBU. By using Internet of Things (IoT) technique, a specific kind of chips embedded into OBUs [which] establishing a connection to the blockchain network [12]. Our proposed blockchain can be topologically modeled as a peer-to-peer (P2P) network)
Ji does not explicitly teach:
receive, from a first node, a request to initiate a first platoon of nodes; however, Regnath does teach:
receive, from a first node, a request to initiate a first platoon of nodes (Regnath: § (IV)(C); The Requester v5 sends a join request to the tail p4.).  (Regnath: Fig. 001; [showing a request to join])

    PNG
    media_image1.png
    455
    626
    media_image1.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ji with the teachings of Regnath because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Ji and Regnath’s base devices are similar platooning management systems that take advantage of blockchain technologies; however, Regnath’s device has been improved by defining a method of requesting joining a platoon. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Regnath’s known improvement to Ji using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it prevents unnecessary platoon joining communication with vehicles that choose not to platoon or are incapable of joining a platoon.
Regnath further teaches:
receive, from a second node, a response to the request, the response indicating an agreement to initiate the first platoon with the first node (Regnath: § (IV)(C); When the consensus round was successful, the Proposer p4 replies with the new platoon specification ⟨Spec⟩ including all ⟨Ch⟩.)  (Regnath: Fig. 001; [showing a response to the request to join])
Ji further teaches:
determine, from a ledger and in response to receiving the response from the second node, a rating associated with the second node, (Ji: § (I); utilizing a blockchainbased reputation management system in vehicular networks, the scheme is able to evaluate the reputation of each platoon member in a timely fashion)
the rating being representative of feedback provided about the second node (Ji: § (II)(A); each platoon member evaluates all the others’ reputations based on their past interactions, e.g., assessing the credibility of received warning messages)
determine that the rating associated with the second node meets an eligibility criteria; establish, based on the determination that the rating associated with the second node meets an eligibility criteria, the first platoon including the first node and the second node; and save information about the first platoon to the ledger (Ji: § (II)(C); After receiving an unverified block, verifiers will check the transaction list in it. More specifically, as shown in Fig. 4, verifiers have to compare each reputation offset item (ej, Ik, reputation offset, overall reputation value) in the block with their local corresponding reputation offset (mj k, ±1), of which the building time is earlier than the GMT time. For instance, we assume that the overall reputation value of vehicle a confirmed in the last transaction is +5. For the verifier vehicle c with a local reputation offset (m10 a , +1), the item (e10, Ia, +1, +6) is valid. Subsequently, if the transaction list is all correct and complete, the verifier will send a positive reply with its signature to the block manager. Otherwise, it will send a negative reply. After a while, the block manager analyzes the received replies from verifiers. If more than two third of them are positive, the block manager will send the audited block with the corresponding signatures to all verifiers for storage after checking. Next, this block is formally stored in the blockchain. However, if the block manager fails to generate a valid block in its time slot, Step 3 will be initiated and the block manager will be put into the blacklist. In addition, platoon members will generate a series of reputation offsets, including positive ones for the block manager and verifiers which send positive replies (e.g., vehicle c), as well as negative ones for verifiers not properly involved in the block verification stage)  (Ji: Fig. 004; [showing reputational analysis and chain update])
.
    PNG
    media_image2.png
    683
    1045
    media_image2.png
    Greyscale

Regarding claim 2, as detailed above, Ji as modified by Regnath teach the invention as detailed with respect to claim 1. Regnath further teaches:
wherein the first and second nodes comprise vehicles, and wherein the first platoon comprises a group of vehicles that travel in a synchronized manner (Regnath: § (I)(A); a distributed platoon management scheme that distributes the validation of platoon properties across all platoon members and thus removes the leader as a single-point of failure.)  (Regnath: Fig. 001; [showing a first and second nodes comprise vehicles, and wherein the first platoon comprises a group of vehicles that travel in a synchronized manner.])
Regarding claim 3, as detailed above, Ji as modified by Regnath teach the invention as detailed with respect to claim 1. Regnath further teaches:
receive, from a third node, a request to join the first platoon (Regnath: § (IV)(C); The Requester v5 sends a join request to the tail p4.)  (Regnath: Fig. 001; [showing a request to join])
Ji further teaches:
determine that a rating associated with the third node does not meet the eligibility criteria, wherein the rating associated with the third node is retrieved from the ledger; and reject, based on the determination that the rating associated with the third node does not meet the eligibility criteria, the third node from joining the first platoon (Ji: § (II)(C); After receiving an unverified block, verifiers will check the transaction list in it. More specifically, as shown in Fig. 4, verifiers have to compare each reputation offset item (ej, Ik, reputation offset, overall reputation value) in the block with their local corresponding reputation offset (mj k, ±1), of which the building time is earlier than the GMT time. For instance, we assume that the overall reputation value of vehicle a confirmed in the last transaction is +5. For the verifier vehicle c with a local reputation offset (m10 a , +1), the item (e10, Ia, +1, +6) is valid. Subsequently, if the transaction list is all correct and complete, the verifier will send a positive reply with its signature to the block manager. Otherwise, it will send a negative reply. After a while, the block manager analyzes the received replies from verifiers. If more than two third of them are positive, the block manager will send the audited block with the corresponding signatures to all verifiers for storage after checking. Next, this block is formally stored in the blockchain. However, if the block manager fails to generate a valid block in its time slot, Step 3 will be initiated and the block manager will be put into the blacklist. In addition, platoon members will generate a series of reputation offsets, including positive ones for the block manager and verifiers which send positive replies (e.g., vehicle c), as well as negative ones for verifiers not properly involved in the block verification stage)  (Ji: § (II)(C); With the reputation calculation scheme, the untrustworthy vehicles which do not report true events will be screened out and receive negative reputation offsets in blockchain.)
Regarding claim 5, as detailed above, Ji as modified by Regnath teach the invention as detailed with respect to claim 1. Regnath further teaches:
receive, from a node of the first platoon, a request to leave the first platoon (Regnath: § (II); For describing and evaluating the platooning scenario, we consider a set of vehicles V = {v1; v2; :::} on a highway and some of them form a platoon P = { p1; p2; ::: } V. Vehicles vx can join a platoon P, two platoons P1 and P2 can merge to P3 = P1 [ P2 and a vehicle vx can leave a platoon P′ = Pnfvxg.)
and update the ledger to remove the node that indicated intent to leave the first platoon (Regnath: § (IV)(B); Each intermediate vehicle validates the proposal, and votes for it by appending its own ⟨Ch⟩ message to the proposed ⟨Ch⟩. If an intermediate vehicle receives several chained ⟨Ch⟩ messages, it will first validate each vote by verifying four predicates)
Regarding claim 7, as detailed above, Ji as modified by Regnath teach the invention as detailed with respect to claim 5. Regnath further teaches:
send a communication to the nodes in the first platoon to rearrange a positioning of the nodes in the first platoon so that the node that indicated intent to leave the first platoon is able to leave the first platoon (Regnath: § (II); For describing and evaluating the platooning scenario, we consider a set of vehicles V = {v1; v2; :::} on a highway and some of them form a platoon P = { p1; p2; ::: } V. Vehicles vx can join a platoon P, two platoons P1 and P2 can merge to P3 = P1 [ P2 and a vehicle vx can leave a platoon P′ = Pnfvxg.)  (Regnath: § (IV)(B); Each intermediate vehicle validates the proposal, and votes for it by appending its own ⟨Ch⟩ message to the proposed ⟨Ch⟩. If an intermediate vehicle receives several chained ⟨Ch⟩ messages, it will first validate each vote by verifying four predicates)
Regarding claim 9, Ji teaches a system comprising::
A method  (Ji: § (II)(A); reputation calculation method, which is borrowed from the decentralized trust management system)
Ji does not explicitly teach:
receiving, from a first node, a request to initiate a first platoon of nodes; however, Regnath does teach:
receiving, from a first node, a request to initiate a first platoon of nodes (Regnath: § (IV)(C); The Requester v5 sends a join request to the tail p4.) (Regnath: Fig. 001; [showing a request to join])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ji with the teachings of Regnath because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Ji and Regnath’s base devices are similar platooning management systems that take advantage of blockchain technologies; however, Regnath’s device has been improved by defining a method of requesting joining a platoon. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Regnath’s known improvement to Ji using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it prevents unnecessary platoon joining communication with vehicles that choose not to platoon or are incapable of joining a platoon.
receiving, from a second node, a response to the request, the response indicating an agreement to initiate the first platoon with the first node (Regnath: § (IV)(C); When the consensus round was successful, the Proposer p4 replies with the new platoon specification ⟨Spec⟩ including all ⟨Ch⟩.)  (Regnath: Fig. 001; [showing a response to the request to join])
Ji further teaches:
determining, from a ledger and in response to receiving the response from the second node, (Ji: § (I); utilizing a blockchainbased reputation management system in vehicular networks, the scheme is able to evaluate the reputation of each platoon member in a timely fashion)
a rating associated with the second node, the rating being representative of feedback provided about the second node (Ji: § (II)(A); each platoon member evaluates all the others’ reputations based on their past interactions, e.g., assessing the credibility of received warning messages)
determining that the rating associated with the second node meets an eligibility criteria; establishing, based on the determination that the rating associated with the second node meets an eligibility criteria, the first platoon including the first node and the second node; and saving information about the first platoon to the ledger (Ji: § (II)(C); After receiving an unverified block, verifiers will check the transaction list in it. More specifically, as shown in Fig. 4, verifiers have to compare each reputation offset item (ej, Ik, reputation offset, overall reputation value) in the block with their local corresponding reputation offset (mj k, ±1), of which the building time is earlier than the GMT time. For instance, we assume that the overall reputation value of vehicle a confirmed in the last transaction is +5. For the verifier vehicle c with a local reputation offset (m10 a , +1), the item (e10, Ia, +1, +6) is valid. Subsequently, if the transaction list is all correct and complete, the verifier will send a positive reply with its signature to the block manager. Otherwise, it will send a negative reply. After a while, the block manager analyzes the received replies from verifiers. If more than two third of them are positive, the block manager will send the audited block with the corresponding signatures to all verifiers for storage after checking. Next, this block is formally stored in the blockchain. However, if the block manager fails to generate a valid block in its time slot, Step 3 will be initiated and the block manager will be put into the blacklist. In addition, platoon members will generate a series of reputation offsets, including positive ones for the block manager and verifiers which send positive replies (e.g., vehicle c), as well as negative ones for verifiers not properly involved in the block verification stage)  (Ji: Fig. 004; [showing reputational analysis and chain update])
Regarding claim 10, as detailed above, Ji as modified by Regnath teach the invention as detailed with respect to claim 9. Regnath further teaches:
wherein the first and second nodes comprise vehicles, and wherein the first platoon comprises a group of vehicles that travel in a synchronized manner (Regnath: § (I)(A); a distributed platoon management scheme that distributes the validation of platoon properties across all platoon members and thus removes the leader as a single-point of failure.)  (Regnath: Fig. 001; [showing a first and second nodes comprise vehicles, and wherein the first platoon comprises a group of vehicles that travel in a synchronized manner.])
Regarding claim 11, as detailed above, Ji as modified by Regnath teach the invention as detailed with respect to claim 9. Regnath further teaches:
further comprising: receiving, from a third node, a request to join the first platoon (Regnath: § (IV)(C); The Requester v5 sends a join request to the tail p4.)  (Regnath: Fig. 001; [showing a request to join])
Ji further teaches:
determining that a rating associated with the third node does not meet the eligibility criteria, wherein the rating associated with the third node is retrieved from the ledger; and rejecting, based on the determination that the rating associated with the third node does not meet the eligibility criteria, the third node from joining the first platoon (Ji: § (II)(C); After receiving an unverified block, verifiers will check the transaction list in it. More specifically, as shown in Fig. 4, verifiers have to compare each reputation offset item (ej, Ik, reputation offset, overall reputation value) in the block with their local corresponding reputation offset (mj k, ±1), of which the building time is earlier than the GMT time. For instance, we assume that the overall reputation value of vehicle a confirmed in the last transaction is +5. For the verifier vehicle c with a local reputation offset (m10 a , +1), the item (e10, Ia, +1, +6) is valid. Subsequently, if the transaction list is all correct and complete, the verifier will send a positive reply with its signature to the block manager. Otherwise, it will send a negative reply. After a while, the block manager analyzes the received replies from verifiers. If more than two third of them are positive, the block manager will send the audited block with the corresponding signatures to all verifiers for storage after checking. Next, this block is formally stored in the blockchain. However, if the block manager fails to generate a valid block in its time slot, Step 3 will be initiated and the block manager will be put into the blacklist. In addition, platoon members will generate a series of reputation offsets, including positive ones for the block manager and verifiers which send positive replies (e.g., vehicle c), as well as negative ones for verifiers not properly involved in the block verification stage)  (Ji: § (II)(C); With the reputation calculation scheme, the untrustworthy vehicles which do not report true events will be screened out and receive negative reputation offsets in blockchain.)
Regarding claim 13, as detailed above, Ji as modified by Regnath teach the invention as detailed with respect to claim 9. Regnath further teaches:
further comprising receiving, from a node of the first platoon, a request to leave the first platoon (Regnath: § (II); For describing and evaluating the platooning scenario, we consider a set of vehicles V = {v1; v2; :::} on a highway and some of them form a platoon P = { p1; p2; ::: } V. Vehicles vx can join a platoon P, two platoons P1 and P2 can merge to P3 = P1 [ P2 and a vehicle vx can leave a platoon P′ = Pnfvxg.)
and updating the ledger to remove the node that indicated intent to leave the first platoon (Regnath: § (IV)(B); Each intermediate vehicle validates the proposal, and votes for it by appending its own ⟨Ch⟩ message to the proposed ⟨Ch⟩. If an intermediate vehicle receives several chained ⟨Ch⟩ messages, it will first validate each vote by verifying four predicates)
Regarding claim 15, as detailed above, Ji as modified by Regnath teach the invention as detailed with respect to claim 13. Regnath further teaches:
sending a communication to the nodes in the first platoon to rearrange a positioning of the nodes in the first platoon so that the node that indicated intent to leave the first platoon is able to leave the first platoon (Regnath: § (II); For describing and evaluating the platooning scenario, we consider a set of vehicles V = {v1; v2; :::} on a highway and some of them form a platoon P = { p1; p2; ::: } V. Vehicles vx can join a platoon P, two platoons P1 and P2 can merge to P3 = P1 [ P2 and a vehicle vx can leave a platoon P′ = Pnfvxg.)  (Regnath: § (IV)(B); Each intermediate vehicle validates the proposal, and votes for it by appending its own ⟨Ch⟩ message to the proposed ⟨Ch⟩. If an intermediate vehicle receives several chained ⟨Ch⟩ messages, it will first validate each vote by verifying four predicates)
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Regnath in view of Ibrahim et al. (US 20200175880 A1) (hereinafter Ibrahim). As regards the individual claims:
Regarding claim 4, as detailed above, Ji as modified by Regnath teach the invention as detailed with respect to claim 1. But previously applied art does not explicitly teach:
receive a request that a node of the first platoon serve as a lead node; however, Ibrahim does teach:
receive a request that a node of the first platoon serve as a lead node (Ibrahim: ¶ 017; Drivers may enter user preferences for their platoon [which t]he system may then match a platoon request for a specific destination with existing platoon opportunities that meet the user preferences) (Ibrahim: ¶ 016; [inter alia driver's user preferences can include] other desired platoon characteristics, such as optimization criteria (MPG (miles per gallon), safety, etc.), driver's willingness to lead the platoon)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ji with the teachings of Ibrahim because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Ji and Ibrahim’s base devices are similar platooning management systems; however, Ibrahim’s device has been improved by defining a method of explicitly managing the platoon leading vehicle. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ibrahim’s known improvement to Ji using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because platoons will be easier to form if a vehicle most capable of managing the platoon identifies itself and requests leadership.
 Ibrahim further teaches:
receive, from a node of the first platoon, an indication of an intent to serve as the lead node (Ibrahim: ¶ 054; based on the platoon request, determine whether an existing platoon matches the platoon request. That is, is there a platoon, or more than one platoon, with similar overlapping routes. If so, the process 400 proceeds to block 420. If not, the process proceeds to block 450.)
Ji further teaches:
determine that the node intending to serve as the lead node is eligible to serve as the lead node (Ji: § (II)(C); Furthermore, as shown in Fig. 4, the reputation values of all platoon members recoded in the last confirmed transaction of blockchain are used for stakeholders to vote for new platoon leaders (combined with stakeholders’ locally unverified reputation offsets))  (Ji: Fig. 004; [showing reputational analysis and chain update])
and update the ledger to indicate that the node intending to serve as the lead node of the first platoon is the lead node of the first platoon (Ji: § (II)(C); if current platoon leader is not part of the new miner group [and thus a new leader is selected], the miner with the highest overall reputation value will be selected as the new platoon leader and all previous leaders will be put into a blacklist [then] Block generation [occurs] The k miners are responsible to serve as the block manager in turn. In each time slot, only one miner generates an unverified block and then broadcasts this block to all the others, which act as verifiers. Afterwards, this miner becomes a verifier, and one of the other miners takes over to perform block generation. As shown in Fig. 4, the current miner group is composed of miner a, c, and f. In time slot t, miner a generates block B1, while miner c, f (and all the other miner candidates) act as verifiers. In time slot t+1, miner c generates block B2, while miner a and f act as verifiers.)
Regarding claim 12, as detailed above, Ji as modified by Regnath teach the invention as detailed with respect to claim 9. But previously applied art does not explicitly teach:
Ji does not explicitly teach: further comprising: receiving a request that a node of the first platoon serve as a lead node; however, Ibrahim does teach:
further comprising: receiving a request that a node of the first platoon serve as a lead node (Ibrahim: ¶ 017; Drivers may enter user preferences for their platoon [which t]he system may then match a platoon request for a specific destination with existing platoon opportunities that meet the user preferences) (Ibrahim: ¶ 016; [inter alia driver's user preferences can include] other desired platoon characteristics, such as optimization criteria (MPG (miles per gallon), safety, etc.), driver's willingness to lead the platoon)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ji with the teachings of Ibrahim because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Ji and Ibrahim’s base devices are similar platooning management systems; however, Ibrahim’s device has been improved by defining a method of explicitly managing the platoon leading vehicle. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ibrahim’s known improvement to Ji using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because platoons will be easier to form if a vehicle most capable of managing the platoon identifies itself and requests leadership.
receiving, from a node of the first platoon, an indication of an intent to serve as the lead node (Ibrahim: ¶ 054; based on the platoon request, determine whether an existing platoon matches the platoon request. That is, is there a platoon, or more than one platoon, with similar overlapping routes. If so, the process 400 proceeds to block 420. If not, the process proceeds to block 450.)
Ji further teaches:
determining that the node intending to serve as the lead node is eligible to serve as the lead node (Ji: § (II)(C); Furthermore, as shown in Fig. 4, the reputation values of all platoon members recoded in the last confirmed transaction of blockchain are used for stakeholders to vote for new platoon leaders (combined with stakeholders’ locally unverified reputation offsets))  (Ji: Fig. 004; [showing reputational analysis and chain update])
and updating the ledger to indicate that the node intending to serve as the lead node of the first platoon is the lead node of the first platoon (Ji: § (II)(C); if current platoon leader is not part of the new miner group [and thus a new leader is selected], the miner with the highest overall reputation value will be selected as the new platoon leader and all previous leaders will be put into a blacklist [then] Block generation [occurs] The k miners are responsible to serve as the block manager in turn. In each time slot, only one miner generates an unverified block and then broadcasts this block to all the others, which act as verifiers. Afterwards, this miner becomes a verifier, and one of the other miners takes over to perform block generation. As shown in Fig. 4, the current miner group is composed of miner a, c, and f. In time slot t, miner a generates block B1, while miner c, f (and all the other miner candidates) act as verifiers. In time slot t+1, miner c generates block B2, while miner a and f act as verifiers.)
Claims 6 , 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Regnath in view of Ucar (WO 2019182525 A1). As regards the individual claims:
Regarding claim 6, as detailed above, Ji as modified by Regnath teach the invention as detailed with respect to claim 5. But previously applied art does not explicitly teach:
determine that the node that indicated intent to leave the first platoon is a lead node in the first platoon; send a request for a node in the first platoon to take over as the lead node; however, Ucar does teach:
determine that the node that indicated intent to leave the first platoon is a lead node in the first platoon; send a request for a node in the first platoon to take over as the lead node (Ucar: ¶ 055; platoon split maneuver includes steps of; split request packet generation, where a platoon leader (15) generates a leave request; packet delivery to platoon member,)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ji with the teachings of Ucar because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Ji and Ucar’s base devices are similar platooning management systems; however, Ucar’s device has been improved by defining a method of explicitly managing the platoon leading vehicle. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ucar’s known improvement to Ji using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because platoons will be easier to form if a vehicle most capable of managing the platoon identifies itself and requests leadership.
receive a response from a node in the first platoon, the response indicating intent to take over as the lead node (Ucar: ¶ 055; where the split request packet is relayed to a designated platoon member, multi-hop; split response generation, where platoon member generates a split response packet, which is relayed back with multi-hop transmission;)
Regnath further teaches:
verify that the node is eligible to take over as the lead node (Regnath: § (II); For describing and evaluating the platooning scenario, we consider a set of vehicles V = {v1; v2; :::} on a highway and some of them form a platoon P = { p1; p2; ::: } V. Vehicles vx can join a platoon P, two platoons P1 and P2 can merge to P3 = P1 [ P2 and a vehicle vx can leave a platoon P′ = Pnfvxg.)  (Regnath: § (IV)(B); Each intermediate vehicle validates the proposal, and votes for it by appending its own ⟨Ch⟩ message to the proposed ⟨Ch⟩. If an intermediate vehicle receives several chained ⟨Ch⟩ messages, it will first validate each vote by verifying four predicates)
Ucar further teaches:
and update the ledger to indicate that the node is now the lead node for the first platoon (Ucar: ¶ 055; and platoon split, where split maneuver commences and designated platoon member becomes the leader of a new platoon.)
Regarding claim 8, as detailed above, Ji as modified by Regnath teach the invention as detailed with respect to claim 5. But previously applied art does not explicitly teach:
determine that the node that indicated intent to leave the first platoon is a lead node in the first platoon; send a request for a node in the first platoon to take over as the lead node; however, Ucar does teach:
 determine that the node that indicated intent to leave the first platoon is a lead node in the first platoon; send a request for a node in the first platoon to take over as the lead node (Ucar: ¶ 055; platoon split maneuver includes steps of; split request packet generation, where a platoon leader (15) generates a leave request; packet delivery to platoon member,)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ji with the teachings of Ucar because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Ji and Ucar’s base devices are similar platooning management systems; however, Ucar’s device has been improved by defining a method of explicitly managing the platoon leading vehicle. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ucar’s known improvement to Ji using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because platoons will be easier to form if a vehicle most capable of managing the platoon identifies itself and requests leadership.
Ji further teaches:
determine that no response has been received from a node in the first platoon; and update, based on the determination that no response has been received, the ledger to indicate that the first platoon has been disbanded (Ji: § (II)(C); With the reputation calculation scheme, the untrustworthy vehicles which do not report true events will be screened out and receive negative reputation offsets in blockchain. In addition, some malicious vehicles internally collude with others to generate false results or maintain silent in the block verification stage, which may launch double-spending attack. In our proposed scheme, these vehicles’ reputation values would be decreased to punish this sort of wrong behaviors. The malicious miner which generates and broadcasts fake blocks to falsify others’ reputation values or increase the reputation values of itself would be isolated from the system.)
Regarding claim 14, as detailed above, Ji as modified by Regnath teach the invention as detailed with respect to claim 13. But previously applied art does not explicitly teach:
determining that the node that indicated intent to leave the first platoon is a lead node in the first platoon; sending a request for a node in the first platoon to take over as the lead node; however, Ucar does teach:
determining that the node that indicated intent to leave the first platoon is a lead node in the first platoon; sending a request for a node in the first platoon to take over as the lead node (Ucar: ¶ 055; platoon split maneuver includes steps of; split request packet generation, where a platoon leader (15) generates a leave request; packet delivery to platoon member,).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ji with the teachings of Ucar based on a motivation to 
receiving a response from a node in the first platoon, the response indicating intent to take over as the lead node (Ucar: ¶ 055; where the split request packet is relayed to a designated platoon member, multi-hop; split response generation, where platoon member generates a split response packet, which is relayed back with multi-hop transmission;)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ji with the teachings of Ucar because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Ji and Ucar’s base devices are similar platooning management systems; however, Ucar’s device has been improved by defining a method of explicitly managing the platoon leading vehicle. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ucar’s known improvement to Ji using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because platoons will be easier to form if a vehicle most capable of managing the platoon identifies itself and requests leadership.
Regnath further teaches:
verifying that the node is eligible to take over as the lead node (Regnath: § (II); For describing and evaluating the platooning scenario, we consider a set of vehicles V = {v1; v2; :::} on a highway and some of them form a platoon P = { p1; p2; ::: } V. Vehicles vx can join a platoon P, two platoons P1 and P2 can merge to P3 = P1 [ P2 and a vehicle vx can leave a platoon P′ = Pnfvxg.)  (Regnath: § (IV)(B); Each intermediate vehicle validates the proposal, and votes for it by appending its own ⟨Ch⟩ message to the proposed ⟨Ch⟩. If an intermediate vehicle receives several chained ⟨Ch⟩ messages, it will first validate each vote by verifying four predicates)
Ucar further teaches:
and updating the ledger to indicate that the node is now the lead node for the first platoon (Ucar: ¶ 055; and platoon split, where split maneuver commences and designated platoon member becomes the leader of a new platoon.)
Regarding claim 16, as detailed above, Ji as modified by Regnath teach the invention as detailed with respect to claim 13. But previously applied art does not explicitly teach:
determining that the node that indicated intent to leave the first platoon is a lead node in the first platoon; sending a request for a node in the first platoon to take over as the lead node; however, Ucar does teach: 
determining that the node that indicated intent to leave the first platoon is a lead node in the first platoon; sending a request for a node in the first platoon to take over as the lead node (Ucar: ¶ 055; platoon split maneuver includes steps of; split request packet generation, where a platoon leader (15) generates a leave request; packet delivery to platoon member,).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ji with the teachings of Ucar because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Ji and Ucar’s base devices are similar platooning management systems; however, Ucar’s device has been improved by defining a method of explicitly managing the platoon leading vehicle. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ucar’s known improvement to Ji using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because platoons will be easier to form if a vehicle most capable of managing the platoon identifies itself and requests leadership.
Ji further teaches:
determining that no response has been received from a node in the first platoon; and updating, based on the determination that no response has been received, the ledger to indicate that the first platoon has been disbanded (Ji: § (II)(C); With the reputation calculation scheme, the untrustworthy vehicles which do not report true events will be screened out and receive negative reputation offsets in blockchain. In addition, some malicious vehicles internally collude with others to generate false results or maintain silent in the block verification stage, which may launch double-spending attack. In our proposed scheme, these vehicles’ reputation values would be decreased to punish this sort of wrong behaviors. The malicious miner which generates and broadcasts fake blocks to falsify others’ reputation values or increase the reputation values of itself would be isolated from the system.)
Claims 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Regnath in view of Sujan et al. (US 20200027355 A1) (hereinafter Sujan). As regards the individual claims:
Regarding claim 17, Ji teaches a system comprising:
a processor; and a memory storing computer-executable instructions, that when executed by the processor, (Ji: § (II)(C); Each vehicle in the platoon is equipped with an OBU. By using Internet of Things (IoT) technique, a specific kind of chips embedded into OBUs [which] establishing a connection to the blockchain network [12]. Our proposed blockchain can be topologically modeled as a peer-to-peer (P2P) network)
However, Ji does not explicitly teach:
cause the processor to: receive, from a first node, a request to initiate a first platoon of nodes; but Regnath does teach:
cause the processor to: receive, from a first node, a request to initiate a first platoon of nodes (Regnath: § (IV)(C); The Requester v5 sends a join request to the tail p4.)  (Regnath: Fig. 001; [showing a request to join])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ji with the teachings of Regnath because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Ji and Regnath’s base devices are similar platooning management systems that take advantage of blockchain technologies; however, Regnath’s device has been improved by defining a method of requesting joining a platoon. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Regnath’s known improvement to Ji using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it prevents unnecessary platoon joining communication with vehicles that choose not to platoon or are incapable of joining a platoon.
Ji further teaches:
determine that no response has been received from any other node regarding initiation of the first platoon (Ji: § (II)(C); With the reputation calculation scheme, the untrustworthy vehicles which do not report true events will be screened out and receive negative reputation offsets in blockchain. In addition, some malicious vehicles internally collude with others to generate false results or maintain silent in the block verification stage, which may launch double-spending attack. In our proposed scheme, these vehicles’ reputation values would be decreased to punish this sort of wrong behaviors. The malicious miner which generates and broadcasts fake blocks to falsify others’ reputation values or increase the reputation values of itself would be isolated from the system.)
Previous applied prior art does not explicitly teach:
determine that a second platoon comprising other nodes exists; and request, by the first node, to join the second platoon; however, Sujan does teach:
determine that a second platoon comprising other nodes exists; and request, by the first node, to join the second platoon (Sujan: ¶ 070; the deserter 246 can leave the initial platoon 250 to join a different platoon (i.e., a second platoon) at step 290. At step 294, the deserter 246 evaluates a health of the second platoon and the second platoon's impact on the mission of the deserter 246 (e.g., trip time, fuel economy, destination). If the health of the second platoon is acceptable, then the decision to desert the initial platoon 250 is made and the deserter joins the second platoon at step 298.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ji with the teachings of Sujan because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Ji and Sujan’s base devices are similar platooning management systems; however, Sujan’s device has been improved by defining a method for when a joining a first platoon fails. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Sujan’s known improvement to Ji using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow a graceful response to a failed platooning effort without less driver interaction.
Regarding claim 18, as detailed above, Ji as modified by Regnath as modified by Sujan teach the invention as detailed with respect to claim 17. Regnath further teaches:
wherein the computer-executable instructions further cause the processor to: receive, from a third node, a request to join the second platoon (Regnath: § (IV)(C); The Requester v5 sends a join request to the tail p4.)  (Regnath: Fig. 001; [showing a request to join])
Ji further teaches:
determine that a rating associated with the third node does not meet an eligibility criteria, wherein the rating associated with the third node is retrieved from the ledger; and reject, based on the determination that the rating associated with the third node is does not meet the eligibility criteria, the third node from joining the first platoon (Ji: § (II)(C); After receiving an unverified block, verifiers will check the transaction list in it. More specifically, as shown in Fig. 4, verifiers have to compare each reputation offset item (ej, Ik, reputation offset, overall reputation value) in the block with their local corresponding reputation offset (mj k, ±1), of which the building time is earlier than the GMT time. For instance, we assume that the overall reputation value of vehicle a confirmed in the last transaction is +5. For the verifier vehicle c with a local reputation offset (m10 a , +1), the item (e10, Ia, +1, +6) is valid. Subsequently, if the transaction list is all correct and complete, the verifier will send a positive reply with its signature to the block manager. Otherwise, it will send a negative reply. After a while, the block manager analyzes the received replies from verifiers. If more than two third of them are positive, the block manager will send the audited block with the corresponding signatures to all verifiers for storage after checking. Next, this block is formally stored in the blockchain. However, if the block manager fails to generate a valid block in its time slot, Step 3 will be initiated and the block manager will be put into the blacklist. In addition, platoon members will generate a series of reputation offsets, including positive ones for the block manager and verifiers which send positive replies (e.g., vehicle c), as well as negative ones for verifiers not properly involved in the block verification stage)  (Ji: § (II)(C); With the reputation calculation scheme, the untrustworthy vehicles which do not report true events will be screened out and receive negative reputation offsets in blockchain.)
Regarding claim 20, as detailed above, Ji as modified by Regnath as modified by Sujan teach the invention as detailed with respect to claim 17. Regnath further teaches:
wherein the computer-executable instructions further cause the processor to: receive, from a node of the first platoon, a request to leave the first platoon (Regnath: § (II); For describing and evaluating the platooning scenario, we consider a set of vehicles V = {v1; v2; :::} on a highway and some of them form a platoon P = { p1; p2; ::: } V. Vehicles vx can join a platoon P, two platoons P1 and P2 can merge to P3 = P1 [ P2 and a vehicle vx can leave a platoon P′ = Pnfvxg.)
and update the ledger to remove the node that indicated intent to leave the first platoon (Regnath: § (IV)(B); Each intermediate vehicle validates the proposal, and votes for it by appending its own ⟨Ch⟩ message to the proposed ⟨Ch⟩. If an intermediate vehicle receives several chained ⟨Ch⟩ messages, it will first validate each vote by verifying four predicates)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Regnath in view of Sujan in view of Ibrahim. As regards the individual claims:
Regarding claim 19, as detailed above, Ji as modified by Regnath as modified by Sujan teach the invention as detailed with respect to claim 17. Previously applied art does not explicitly teach:
request, by the first node or a second node, that a node of the second platoon serve as a lead node; however, Ibrahim does teach:
 A node requesting a role as a lead vehicle (Ibrahim: ¶ 017; Drivers may enter user preferences for their platoon [which t]he system may then match a platoon request for a specific destination with existing platoon opportunities that meet the user preferences) (Ibrahim: ¶ 016; [inter alia driver's user preferences can include] other desired platoon characteristics, such as optimization criteria (MPG (miles per gallon), safety, etc.), driver's willingness to lead the platoon)
And Ibrahim teaches merging of two platoons which would result in a leader from a second platoon become leader in a first platoon, or the reverse. (Regnath: § (II); For describing and evaluating the platooning scenario, we consider a set of vehicles V = {v1; v2; :::} on a highway and some of them form a platoon P = { p1; p2; ::: } V. Vehicles vx can join a platoon P, two platoons P1 and P2 can merge to P3 = P1 [ P2 and a vehicle vx can leave a platoon P′ = Pnfvxg.)
And therefore, the combined art teaches “request, by the first node or a second node, that a node of the second platoon serve as a lead node” as a person of ordinary skill in the art would recognize before the effective filling date of the instant application that the request for leadership as taught by Ibrahim could be combined with Ibrahim’s merging of platoons.
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ji with the teachings of Ibrahim because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Ji and Ibrahim’s base devices are similar platooning management systems; however, Ibrahim’s device has been improved by defining a method of explicitly managing the platoon leading vehicle. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ibrahim’s known improvement to Ji using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because platoons will be easier to form if a vehicle most capable of managing the platoon identifies itself and requests leadership.
 receive, from a node of the second platoon, an indication of intent to serve as the lead node (Ibrahim: ¶ 054; based on the platoon request, determine whether an existing platoon matches the platoon request. That is, is there a platoon, or more than one platoon, with similar overlapping routes. If so, the process 400 proceeds to block 420. If not, the process proceeds to block 450.)
Ji further teaches:
determine that the node intending to serve as the lead node is eligible to serve as the lead node (Ji: § (II)(C); Furthermore, as shown in Fig. 4, the reputation values of all platoon members recoded in the last confirmed transaction of blockchain are used for stakeholders to vote for new platoon leaders (combined with stakeholders’ locally unverified reputation offsets)) (Ji: Fig. 004; [showing reputational analysis and chain update])
and update the ledger to indicate that the node intending to serve as the lead node of the second platoon is now the lead node of the first platoon (Ji: § (II)(C); if current platoon leader is not part of the new miner group [and thus a new leader is selected], the miner with the highest overall reputation value will be selected as the new platoon leader and all previous leaders will be put into a blacklist [then] Block generation [occurs] The k miners are responsible to serve as the block manager in turn. In each time slot, only one miner generates an unverified block and then broadcasts this block to all the others, which act as verifiers. Afterwards, this miner becomes a verifier, and one of the other miners takes over to perform block generation. As shown in Fig. 4, the current miner group is composed of miner a, c, and f. In time slot t, miner a generates block B1, while miner c, f (and all the other miner candidates) act as verifiers. In time slot t+1, miner c generates block B2, while miner a and f act as verifiers.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is "BlockChain for Improved Platoon Security" by Hexmoor et al. which describes platoon management using blockchain to validate identity and reliability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
                                                            /MACEEH ANWARI/                                                                           Primary Examiner, Art Unit 3663